                Case 20-10343-LSS   Doc 2113-1   Filed 02/08/21   Page 1 of 4




                                        Exhibit A




{01740161;v1}
                  Case 20-10343-LSS        Doc 2113-1       Filed 02/08/21      Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                            Chapter 11

                                                      Case No. 20-10343 (LSS)

    BOY SCOUTS OF AMERICA AND                         Jointly Administered
    DELAWARE Boy Scouts, LLC, 1       0F




                                Debtors.


                   [PROPOSED] ORDER GRANTING INSURERS’ MOTION FOR
                  AN ORDER AUTHORIZING CERTAIN RULE 2004 DISCOVERY

             Upon the motion (the “Motion”) 2 of Century Indemnity Company, as successor to CCI
                                             1F




Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America, Westchester Fire Insurance Company and Westchester

Surplus Lines Insurance Company and Hartford Accident and Indemnity Company, First State

Insurance Company and Twin City Fire Insurance Company (together, “Insurers”) for entry of an

Order granting certain relief requested in the Motion (D.I. 1974, 1975), it is HEREBY

ORDERED THAT:

             1.     The Motion is GRANTED.

             2.     Insurers are authorized under Bankruptcy Rules 2004 and 9016 to (a) serve the

requests for production and interrogatories set forth in Exhibit D to the Motion on the individuals

identified in Exhibit B to the Motion (the “Attorney Discovery Requests”); and (b) to take



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware Boy Scouts, LLC
      (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
2
      All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
      in the Motion.


{01740161;v1}
                Case 20-10343-LSS       Doc 2113-1      Filed 02/08/21     Page 3 of 4




depositions of the attorneys identified in Exhibit B to the Motion within thirty (30) days of

issuance of this Order.

         3.      The individuals identified in Exhibit B to the Motion shall have twenty-one (21)

days from date of service to object and respond to the Attorney Discovery Requests.

         4.      Insurers are authorized under Bankruptcy Rules 2004 and 9016 to issue

subpoenas seeking to compel the production of documents and information responsive to the

requests set forth in Exhibit E to the entities identified in Exhibit C to the Motion (the “Third

Party Discovery Requests”); and to issue subpoenas compelling the testimony on behalf of the

entities within twenty-one (21) days of issuance of this Order.

         5.      The entities identified in Exhibit C to the Motion shall have thirty (30) from date

of service to provide objections and responses to the Attorney Discovery Requests.

         6.      Any documents or information produced to Hartford and Century in response to a

subpoena authorized under this Order shall also be produced to National Union Fire Insurance

Company of Pittsburgh, Pa.; Lexington Insurance Company; Landmark Insurance Company; The

Insurance Company of the State of Pennsylvania; and their affiliated entities (collectively,

“AIG”), subject to any applicable confidentiality agreements, and AIG shall have the right to

attend and participate in any deposition authorized under this Order. AIG shall also have the

right to participate in any meet and confer process related to the Motion or Order.

         7.      Nothing contained herein shall prejudice Insurers’ rights under Bankruptcy Rule

2004 and other applicable laws to seek further document productions and written and oral

examinations in connection with these Chapter 11 Cases.




{01740161;v1}
                Case 20-10343-LSS       Doc 2113-1      Filed 02/08/21     Page 4 of 4




         8.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

Dated _____________

                                       __________________________________
                                            United States Bankruptcy Judge




{01740161;v1}
